Citation Nr: 0201469	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 
1995 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an effective date prior to February 27, 
1995 for a grant of service connection for heart disease.


REPRESENTATION

Veteran represented by:	Theresa A. Capistrant, 
Attorney-at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the veteran's claims of 
entitlement to an effective date earlier than February 27, 
1995 for service connection for PTSD and heart disease.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disability was denied by VA rating 
decisions dated September 1985 and March 1986.  The veteran 
did not appeal.  

2.  The veteran filed with VA an application for compensation 
dated February 27, 1995. 

3.  In a May 1995 VA rating decision, service connection was 
granted for PTSD, effective February 27, 1995.  

4.  Entitlement to an effective date prior to February 27, 
1995 for a grant of service connection for PTSD was denied by 
the Board in June 1998.  The Board's June 1998 decision was 
affirmed by the Court of Appeals for Veterans Claims in July 
1999.

5.  The veteran's claim of entitlement to service connection 
for heart disease was granted in a February 1998 RO decision, 
effective February 27, 1995.  



CONCLUSIONS OF LAW

1.  The June 1998 Board decision denying entitlement to an 
effective date prior to February 27, 1995, for a grant of 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).

2.  The criteria for the assignment of an effective date 
prior to February 27, 1995 for the grant of service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.400 (2001).

3.  The claim for an effective date prior to February 27, 
1995 for the grant of service connection for heart disease is 
legally insufficient.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date prior to 
February 27, 1995 for entitlement to service connection for 
PTSD and for heart disease.  In essence, he contends that VA 
rating decisions in 1985 and 1986 were unfair and erroneous.  
He further contends, in essence, that he had heart disease 
for many years prior to February 1995 and that an earlier 
effective date should therefore be awarded.

Initial matter - VA's duty to notify/assist

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 2000.  

In this case, the veteran's claims for entitlement to an 
effective date prior to February 27, 1995 for service 
connection for PTSD and heart disease are not final and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  In 
communications to VA, the veteran, through his attorney, has 
agreed that the VCAA is applicable to this case [see letter 
from veteran's attorney to the RO dated August 31, 2001, 
page7].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue noted above.  The 
veteran was notified of the pertinent law and regulations in 
the February 2000 Statement of the Case and June 2000 
Supplemental Statement of the Case.  The veteran has been 
given ample notice of the kind of evidence which should be 
submitted in support of this claim.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim, and they have 
done so.

Moreover, there is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the claim of entitlement to an effective date 
prior to February 27, 1995 for service connection for PTSD 
and heart disease. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, which involve claims for earlier 
effective dates of service connection, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.

In the interest of clarity, the Board will separately address 
each issue.

1.  Entitlement to an effective date prior to February 27, 
1995 for a grant of service connection for PTSD.

Factual Background

The veteran served as a navigator aboard B-24 bombers during 
World War II.
He flew 33 missions over enemy territory wad was awarded the 
Air Medal.

A claim for entitlement to service connection for "combat 
fatigue" was received by VA from the veteran in December 
1984.  Service medical records pertaining to the veteran were 
associated with his VA claims folder at the time his initial 
claim was filed.  Those records did not refer to psychiatric 
problems.  In a September 1945 report of physical 
examination, which was done shortly before he left service, 
his psychiatric condition was described as "normal".  He did 
not report any psychiatric problems.  

A letter was sent from VA to the veteran in December 1984 
requesting that he provide additional information on his 
claimed disability.  According to a July 1985 statement from 
the veteran, he was reassigned from the combat zone to the 
United States because of combat fatigue per treatment by a 
Dr. (Captain) W.H., 529th Squadron, 380th Bomb Group, 5th Air 
Force.

Information received by VA in January 1985 from the National 
Personnel Records Center (NPRC) indicated that some records 
may have been destroyed by a fire at the facility.   The NPRC 
indicated in September 1985 that all available medical 
records had been forwarded. 

A September 1985 rating decision denied entitlement to 
service connection for a "nervous disorder", namely combat 
fatigue, because it was not shown by the evidence of record.  
The veteran was notified of that decision in October 1985.  
He did not appeal that determination.  

In January 1986, the veteran requested that a search be made 
for the order from Captain W.H. reassigning the veteran and 
members of his unit to the United States due to "combat 
fatigue" in regard to his compensation claim.  Another 
attempt was made to obtain additional records on behalf of 
the veteran from the NPRC.  In February 1986 the NPRC replied 
that  there were no additional records on file.  

The veteran's claim for service connection for a nervous 
condition was again denied by a rating decision dated March 
4, 1986.  The veteran was informed of that decision in a 
letter from the RO dated March 13, 1986.  He did not appeal 
that determination.  No further correspondence appears of 
record until February 1985.

A claim for entitlement to service connection for "battle 
fatigue" and/or PTSD was received from the veteran on 
February 27, 1995.  VA psychiatric examination in April 1995 
diagnosed PTSD.  A May 1995 rating decision granted 
entitlement to service connection for PTSD and assigned a 10 
percent, evaluation effective February 27, 1995, the date 
that the veteran's claim was received by VA.  The veteran 
timely appealed the effective date assigned for his service-
connected PTSD.  

A June 1998 decision of the Board also denied entitlement to 
an effective date prior to February 27, 1995 for a grant of 
service connection for PTSD.  The Board's decision included a 
determination that the September 1985 rating decision which 
denied the veteran's claim for service connection for a 
nervous condition was not clearly and unmistakably erroneous 
(CUE).  The veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (the Court).  A 
July 1999 Court Order affirmed the Board decision.

The Court's order is a matter of record and will not be 
described in detail here.  In essence, the Court found that 
the Board was correct in determining that there was no CUE in 
the 1985 RO decision, specifically noting that the veteran's 
service medical records contained no indication of 
psychiatric problems and that there was no "medical evidence 
of any such condition during the following 40 years."   

In September 1999, the RO received a letter from a United 
States senator which stated that the veteran "would like to 
appeal his case on the basis of new information that he is 
providing." 

Evidence received from the veteran in October 1999 includes a 
list of crew members of the 380 Bomb Group during World War 
II, which reveals that the veteran and another man, G.R.H., 
were both part of crew 385; a May 1945 certificate from 
W.E.H., a flight surgeon, certifying that G.R.H. had combat 
fatigue and could not be rehabilitated by measures available 
in the relevant theater; and a May 1945 notice recommending 
that G.R.H. be relieved from further combat flying and 
evacuated to the Zone of the Interior because of the strain 
caused by his combat missions.  

In December 1999, the RO denied the veteran's claim of 
entitlement to an earlier effective date.  This appeal 
followed.

According to a March 2000 notarized letter from G.R.H., the 
veteran was a combat navigator on his crew during World War 
II who received the same orders and certificate of medical 
examination and diagnosis of combat fatigue from W.E.H. in 
May 1945.

Pertinent Law and Regulations

Effective dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(2001).


Finality

(i.)  Finality of RO decisions

In general, decisions of VA ROs are  final.  See 38 U.S.C.A. 
§ 7105 (West 1991);
38 C.F.R. §§ 3.104, 20.1103 (2001).  A final decision cannot 
be reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156.  In the 
alternative, a final decision may be subject to revision on 
the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 
C.F.R. § 3.104(a) (2001).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
3.156(a).  

In determining whether to reopen previously and finally 
denied claims, the Board must first determine whether a 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (2001) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. 5107(b) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203 (1999).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

"A determination that there was 'clear and unmistakable 
error' must be based on the record that existed at the time 
of the prior...decision."  Russell, supra at 314.  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of a prior action in determining whether CUE 
existed.

(ii.)  Finality of Board decisions

In general, prior Board decisions are final.  See 38 U.S.C.A. 
7104 (West 1991); 38 C.F.R. 20.1100 (2000).  As discussed 
above, a final decision cannot be reopened unless new and 
material evidence is presented.  See 38 U.S.C.A. 5108 (West 
1991).

The Board additionally notes that its decisions may be 
challenged on the basis of CUE, except issues which have 
subsequently been decided by a court of competent 
jurisdiction.  See 38 U.S.C.A. § 7111 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1400(b) (2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the Veterans Claims Assistance 
Act of 2000.

Analysis

As noted by the Board above, the issue of whether the veteran 
was entitled to an effective date prior to February 27, 1995 
for a grant of service connection for PTSD, to include 
whether there was CUE in the September 1985 RO rating 
decision, was decided by the Board in June 1998.  The Board's 
June 1998  affirmed by the Court in July 1999.  The Court's 
decision specifically concluded that there was no CUE in the 
September 1985 RO rating decision.  There is no indication 
that the decision of the Court was appealed by the veteran to 
the Federal Circuit.  See 38 U.S.C. § 7292 (West 1991 & Supp. 
2001).

Of record are communications from the veteran, to include an 
August 1999 letter to Senator Arlen Specter, in which he 
expressed strong disagreement concerning the June 1998 and 
July 1999 decisions of the Board and the Court, respectively.  
The Board cannot, and will not, revise or overturn those 
decisions.       

It is clear that the Board's June 1998 decision, which was 
affirmed by the Court in July 1999, cannot be attacked on the 
basis of CUE.  See 38 C.F.R. § 20.1400(b)(2), discussed 
above.  The Board therefore will not interpret any 
communication by or on behalf of the veteran as a motion 
under Rule 1400.  

With respect to the Court's July 1999 decision, any request 
for modification or reversal of a decision of the United 
States Court of Appeals for Veterans Claims, which is a 
superior judicial body, cannot be entertained by the Board.  
Cf. 38 U.S.C.A. §§ 7291, 7292 (West 1991 & Supp. 2001).


The veteran in essence seeks to reopen final RO decisions of 
1985 and 1986.  As discussed above, such decisions can be 
reopened based on the submission of new and material evidence 
or upon a showing of CUE.  The veteran has arguably raised 
both of these matters.  

Based on a September 7, 1999 letter from Senator Rod Grams 
which refers to "new information that [the veteran] is 
providing", it appears that the veteran wishes to have his 
claim of entitlement to an earlier effective date for PTSD 
reopened based on the submission of new and material 
evidence.  See 38 C.F.R. § 20.1105 (2001).  

With respect to the matter of new and material evidence, 
although additional  evidence has been submitted since the 
1998 Board decision, no evidence has been provided which can 
be said to involve the matter of entitlement to an earlier 
effective date.  As discussed in the factual background 
section above, the recently-submitted evidence involves in 
essence indicates that the veteran suffered from combat 
fatigue during World War II.  That evidence goes to the 
relationship between the veteran's psychiatric disability and 
his service, which was decided in his favor by VA in 1995.  
The additionally submitted evidence does not involve matters 
pertinent to the assignment of an effective date.  
Accordingly, such evidence cannot be considered to be "new 
and material" under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  
The veteran and his attorney have advanced no specific 
arguments to the effect that new and material evidence has 
been submitted as to the matter of entitlement to an earlier 
effective date for service connection for PTSD.

Submissions by and on behalf of the veteran since the Board's 
June 1998 decision    
in essence constitute arguments involving CUE in the 1985 and 
1986 RO decisions.

In an April 2000 letter to the RO, the veteran in essence 
once again raised the issue of CUE in  1985 and 1986 RO 
decisions.  In particular, the veteran alleged that VA failed 
in its duty to assist him in the development of his claim.  
It also appears that the veteran disagreed with the RO's 
weighing of the evidence.

In more recent communications to VA, the veteran's attorney 
appears to raise the issue of CUE, although her 
communications are somewhat unclear on this point.  In a 
letter to the RO dated August 31, 2001 she alleged that "VA 
failed in it's [sic] duty to assist [the veteran] in 1985 and 
1986 when it failed to perform an adequate examination, 
failed to advise [the veteran] that they were unable to 
locate his pertinent records or crew records and thus, [sic] 
failed to advise him of the evidence still needed to support 
his claim."  This allegation appeared on page 7 of her letter 
to the RO under the heading "Veterans Claims Assistance Act 
of 2000".  

The veteran's attorney has failed to explain how purported 
failures on the part of VA in 1985 and 1986 were violative of 
the VCAA, which was enacted in the year 2000.  The veteran's 
attorney further failed to discuss Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994) [alleged failure on the part of VA in 
assisting a veteran in the development of his claim did not 
constitute CUE].  Caffrey was cited by the Board in its June 
1998 decision, page 7 and in the veteran's brief on appeal to 
the Court, page 10 [contending that Caffrey "was erroneous 
and should be overruled"; this argument was rejected by the 
Court as having "no sound basis"].

The case of Hayre v. West, 188 F.3rd 1327 (Fed. Cir. 1999), 
which was decided in August 1999, after the July 1999 
decision of the United States Court of Appeals for Veterans 
Claims, is cited to support the veteran's claim.  The Board 
observes that Hayre involved a case in which one request was 
made for pertinent service medical records and the veteran 
was not notified that VA had not been able to obtain service 
medical records specifically requested by the veteran.  As 
noted above, in this case VA requested relevant service 
medical records on more than one occasion, to include the 
records specified by the veteran in July 1985, and notified 
the veteran that no additional records were available.  Thus, 
the concerns voiced by the Federal Circuit in Hayre do not 
exist as to this issue.  In any event, as explained above, a 
failure on the part of VA to assist a veteran in developing 
his claim does not constitute CUE.  See Caffrey, supra. 

The Board further observes in passing with respect to 
contentions advanced by the veteran as to weighing of the 
evidence by the RO, a disagreement as to how the facts were 
weighed or evaluated does not provide a basis to find CUE.  
See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In 
other words, the claimant cannot simply request that the 
Board re-weigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996) and cases cited therein.  

Overriding the above, moreover, to the extent that the 
veteran seeks to again challenge prior RO decision of the 
basis of CUE, this matter has previously been decided by the 
Board, and the Board's decision has been affirmed by the 
United States Court of Appeals for Veterans Claims.  The July 
1999 decision of the United States Court of Appeals for 
Veterans Claims was not appealed to the United States Court 
of Appeals for the Federal Circuit.  To the extent that the 
veteran now seeks to challenge the ruling of the United 
States Court of Appeals for Veterans Claims within the VA 
adjudication system, it is manifest that this is not a proper 
forum for doing so.  It is not the Board's function to pass 
upon the validity of decisions of the United States Court of 
Appeals for Veterans Claims, and the Board would never 
presume to do so.  Consequently, the veteran cannot now 
attack the denial of entitlement to an effective date prior 
to February 27, 1995 on the basis of alleged RO CUE, since 
that matter has been decided by the Court.

It has been contended on behalf of the veteran that an 
effective date prior to February 27, 1995 is warranted for a 
grant of service connection for PTSD because the veteran's 
January 1986 statement was a Notice of Disagreement (NOD) to 
the September 1985 denial of service connection for PTSD.  It 
is further contended that because the veteran was never given 
a Statement of the Case in response to the alleged NOD, his 
December 1984 claim of entitlement to service connection is 
still pending.  See the letter from the veteran's attorney to 
the RO dated August 31, 2001, pages 2-4.   

Although VA is obligated to liberally interpret 
communications from veterans,
see EF v. Derwinski, 1 Vet. App. 324, 326 (1991), there is 
nothing in the January 9, 1986 communication from the 
veteran's representative which can be interpreted as an 
expression of disagreement with the September 1985 RO denial 
of service connection for a nervous condition, combat 
fatigue.  The veteran's representative did not refer to that 
decision, nor did he request appellate review thereof.  He 
merely requested that another search be made for a certain 
record.  See 38 C.F.R. § 20.201.

In any event, it is clear that prior RO decisions which are 
affirmed by the Board are subsumed by the final appellate 
decision.  See 38 C.F.R. § 20.1104 (2001); see also Olson v. 
Brown, 5 Vet. App. 430, 432-33 (1993).  The June 1998 Board 
decision subsumed the prior RO decisions.  See Talbert v. 
Brown, 7 Vet. App. 352, 355 (1995).   So it is in this case 
with respect to the September 1985 RO decision.  The 
September 1985 RO decision is subsumed in the June 1998 Board 
decision which affirmed it.  The Board notes in passing 
veteran's attorney did not refer to the doctrine of subsuming 
in her presentation.       

In summary, for the reasons and bases expressed above, the 
Board finds no reason to alter the previously assigned 
effective date of February 25, 1995 for service connection 
for PTSD.  The appeal is denied as to this issue.

2.  Entitlement to an effective date prior to February 27, 
1995 for a grant of service connection for heart disease.

Factual Background

Received by VA on February 27 1995, was a claim for 
entitlement to service connection for heart disease, claimed 
as secondary to PTSD, accompanied by a February 1995 
statement from R.S., M.D.  Other private medical records from 
February 1994 to November 1995 show continued problems with 
heart disease.

A May 1995 rating decision denied entitlement to service 
connection for heart disease.  The veteran appealed that 
decision.  A February 1998 rating decision granted 
entitlement to service connection for heart disease secondary 
to the veteran's in-service use of tobacco products. A 60 
percent disability evaluation was assigned, effective 
February 27, 1995.

According to a January 2001 statement from Dr. R.S., the 
veteran's history of heart disease began in November 1976.

Analysis

The veteran's claim for entitlement to service connection for 
heart disease was received by VA on February 27, 1995.  
Medical evidence subsequently submitted shows that the 
veteran's heart disease began in the 1970's.  A February 1998 
rating decision granted entitlement to service connection for 
heart disease, effective February 27, 1995, the date that the 
original claim for service connection for heart disease was 
received by VA.  

The Board wishes to initially note that effective dates of 
service connection are generally governed by the dates of 
filing of claims, not the dates on which a disease entity 
becomes manifest.  See 38 U.S.C.A. § 5110(b) (West 1991); 
38 C.F.R. § 3.400(b)(2) (2001).

The veteran has in essence contended that his heart disease 
began prior to February 1995 and that he should accordingly 
be compensated therefor.  See the veteran's April 25, 2000 
letter to the RO, item 10, page 4.  No specific legal 
arguments have been made by or on behalf of the veteran. 

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2000).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992). An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2000).

The Board has carefully reviewed the record and has 
identified no communication, medical treatment record or 
other document prior to February 27, 1995 which may be 
interpreted as a formal or informal claim of entitlement to 
service connection for heart disease.  The veteran has 
identified no such document.  The Board therefore concludes 
that the VA Form 21-526 dated February 27, 1995 constitutes 
the veteran's initial claim of entitlement to service 
connection for heart disease.  Since February 27, 1995 was 
over one year after the veteran left the service, service 
connection for heart disease is properly awarded as of that 
date.  See 38 C.F.R. § 3.400(b) (2001).  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he is contending that he should be 
compensated for heart disease from its inception and that an 
earlier effective date is being denied due to a mere legal 
technicality.  The Board has no reason whatsoever to disagree 
with the fact that heart disease may have been clinically 
evident a number of years before the veteran filed his claim 
for service connection.  In addition, the Board is cognizant 
of, and views with admiration, the veteran's wartime service 
to his country in hazardous air combat.  The Board, however, 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

Thus, where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  
Cf. Fed. R. Civ. P. 12 (b) (6) ("failure to state a claim 
upon which relief can be granted").  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In this case, the law dictates that 
the effective date of service connection for heart disease is 
the date of filing of the veteran's initial claim, February 
27, 1995.

In summary, for the reasons and bases expressed above, the 
Board concludes, based on the applicable law and regulations, 
that an effective date prior to February 27, 1995 cannot be 
assigned for service connection for heart disease.  The 
benefit sought on appeal is accordingly denied.

ORDER

Entitlement to an effective date prior to February 27, 1995 
for service connection for PTSD is denied.

Entitlement to an effective date prior to February 27, 1995 
for service connection for heart disease is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

